Doyle, Presiding Judge.
In State v. Hudson ,1 the Supreme Court of Georgia reversed in part this Court's opinion in State v. T. M. H .2 Accordingly, we vacate *569our prior opinion, and we adopt the opinion of the Supreme Court. The judgment of the trial court is affirmed in part and reversed in part.3
Judgment affirmed in part and reversed in part.
Barnes, P. J., Miller, P. J., McFadden, P. J., McMillian, Rickman, Goss, Brown and Markle, JJ., concur.

303 Ga. 348, 812 S.E.2d 270 (2018).


339 Ga. App. 628, 794 S.E.2d 201 (2016).


See Hudson , 303 Ga. at 350 n.3, 812 S.E.2d 270.